Exhibit 10.37

 

ENTERPRISE BANCORP, INC.

 

Description of Directors’ Compensation (as of December 31, 2004)

 

The Company pays no separate compensation to the Directors for their service as
members of the Company’s (i.e., Enterprise Bancorp, Inc.) Board of Directors. 
The Bank (i.e., Enterprise Bank and Trust Co.) pays $350 to Directors for Board
of Directors meetings, $350 to Directors for executive committee meetings, $350
to Directors for audit committee meetings, $250 to Directors for all other
committee meetings, a $500 monthly retainer to all Directors and a $200 monthly
retainer to executive committee members.  The Bank also pays quarterly retainers
of $1,250 to the chairpersons of the asset liability, investment management and
trust, and audit committees, $1,000 to the chairperson of the compensation
committee, $750 to the chairperson of the loan committee, $625 to the
chairperson of the corporate governance/nominating committee, $500 to the
chairperson of the banking technology committee and $250 to the chairperson of
the marketing and business development committee.  Directors who are also
full-time salaried officers of the Bank are not paid for attending Board of
Directors or committee meetings.

 

For the year 2004, Directors had the right to make an irrevocable election (by
December 31, 2003) to receive shares of Common Stock in lieu of receiving an
elected portion of cash fees.  The number of shares issued to Directors pursuant
to this election was based on a valuation analysis of the Common Stock as of
January 2, 2004.  Pursuant to the terms of the election, shares were not
considered earned, and were not issued to a Director, until the Director had
actually earned the cash fees in lieu of which the shares were to be issued.  If
a Director who had elected to receive shares of Common Stock in lieu of cash
fees pursuant to this election had ceased to serve as a member of the Board of
Directors for any reason prior to his or her having earned the fees in lieu of
which shares were to be issued, the Director would have received a cash amount
(and no shares) equal to the fees earned through the date on which he or she
ceased to serve as a Director.  For the year 2004, the Company issued a total of
5,933 shares of Common Stock to fourteen Directors at a per share issuance price
of $30.68.  This per share price reflects the value of the Common Stock at
January 2, 2004, based on a valuation analysis performed by an outside financial
advisor, which was used to determine the fair market value of the Common Stock
in connection with employee stock options that were granted as of such date. 
For the year 2005, Directors have the same option to receive shares of the
Company’s Common Stock in lieu of cash fees at a per share issuance price of
$32.85, which reflects the value of the Common Stock at January 3, 2005, based
on a replication by management of a valuation analysis that has been performed
in June of each year by an outside financial advisor, which has been used to
determine the fair market value of the Common Stock in connection with the
Company’s administration of its dividend reinvestment plan.

 

The Company believes that giving Directors the option to receive stock in lieu
of cash fees further aligns Directors’ interests with those of the Company’s
shareholders.

 

--------------------------------------------------------------------------------